ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on August 11, 2021, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-3, 5-9, 37-39, and 41-47 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., acquiring, by a terminal, one or more cell reselection parameters carried in a system message of a target cell, wherein the one or more cell reselection parameters are set according to speed of the terminal and the target cell is one cell in a plurality of cells comprising a serving cell and at least one neighbor cell; determining, by the terminal, signal quality of the target cell according to the one or more cell reselection parameters; determining, by the terminal, signal quality of other cells than the target cell in the plurality of cells; and selecting, by the terminal, one cell from the plurality of cells for residence according to the signal quality of the target cell and the signal quality of other cells. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 37, and 46, particularly, wherein the target cell is the serving cell; the one or more cell reselection parameters comprise an initial cell reselection hysteresis value and at least two hysteresis value scaling factors corresponding to at least two speed intervals; when the target cell is a 
Claim(s) 2, 3, 5-9, 38,39, 41-45, and 47  are allowable by virtue of their dependency on claim(s) 1, 37, and 46, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., selecting, from a plurality of cells operated at different frequencies, a target cell to be used as a serving cell.
US 10681629 B2		US 20150141013 A1
Conclusion
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 25, 2021